Case 1:19-cv-03545-KPF Document 1-3 Filed 04/22/19 Page 1 of 4




                   Exhibit C
          Case 1:19-cv-03545-KPF Document 1-3 Filed 04/22/19 Page 2 of 4
                                       SOCLEAN 2

                                         Figure 1
                                     SoClean 2 System




                            Filter




                                                        Black Hose




      Chamber




Ozone Generator




                                            1
Case 1:19-cv-03545-KPF Document 1-3 Filed 04/22/19 Page 3 of 4



                            Figure 2
                   SoClean 2 with CPAP Mask




                              2
Case 1:19-cv-03545-KPF Document 1-3 Filed 04/22/19 Page 4 of 4



                            Figure 3
                   SoClean 2 Attached to CPAP




                                             Connector

                                                         Air Output




                                    Black Hose      CPAP Machine




                               3
